The Directors FX Energy Inc 3006 Highland Drive 206 Salt Lake City, Utah84106 United States of America 16th February 2011 Gentlemen, EVALUATION OF POLISH GAS ASSETS In response to your request of 26th November 2010, RPS Energy (RPS) has completed an independent reserves evaluation of the Zaniemysl, Roszkow, Winna Gora, Sroda-Kromolice, Kromolice South and Grabowka Gas Fields in Poland ('the Properties') currently owned by FX Energy Inc (‘FX’).We have estimated Proved, Proved plus Probable and Proved plus Probable plus Possible reserves as at 1 January 2011, based on data and information available up to 31 December 2010. The Proved, Proved plus Probable and Proved plus Probable plus Possible reserves estimates in this report comply with the reporting definitions set in the Article 210.4-10(a) of Regulations S-X (17 CFR 210) of United States Securities and Exchange Commission (“SEC”). The work was undertaken by a team of professional petroleum engineers, geoscientists and economists and is based on data supplied by FX.Our approach has been to prepare independent estimates of developed reserves for all producing assets based on the field’s production performance. In fields where potential exists to further develop reserves through additional capital investment, we have reviewed the available data supplied by the Operator and estimated the likely range of incremental reserves that can be recovered. In estimating reserves we have used standard petroleum engineering techniques.These techniques combine geological and production data with detailed information concerning fluid characteristics and reservoir pressure as well as pertinent production software that allowed to model the different wells as close as possible to what their interaction resembles in reality.We have estimated the degree of uncertainty inherent in the measurements and interpretation of the data and have calculated a range of recoverable reserves.We have taken the working interest that FX has in the Properties as presented by FX and we have not investigated nor do we make any warranty as to FX's interest in the fields. Reserves Gas Reserves attributable to the FX Energy Interest (MMscf), as of 1 January 2011 FX Energy Gas Reserves (MMscf) FX Energy Developed Undeveloped Field Interest Proved Proved + Proved + Probable + Proved Proved + Proved + Probable + Probable Possible Probable Possible Grabowka 100.0% Zaniemysl 24.5% Roszkow 49.0% Sroda-Kromolice 49.0% Kromolice South 49.0% Winna Gora 49.0% Total Economic Evaluation We have calculated the Net Present Value of the Properties based on our estimates of Reserves and on current firm development plans, as follows: Field FX Energy Interest NPV10 (Million US$) Proved Proved + Probable Proved + Probable + Possible Gross Net Gross Net Gross Net Zaniemysl 24.5% Sroda-Kromolice 49.0% Roszkow 49.0% Winna Gora 49.0% Kromolice South 49.0% Grabowka 100.0% Total Qualifications RPS Energy is an independent consultancy specialising in petroleum reservoir evaluation and economic analysis.Except for the provision of professional services on a fee basis, RPS Energy does not have a commercial arrangement with any other person or company involved in the interests that are the subject of this report.Mr. M. Stofferis, Petroleum & Reservoir Engineering Manager of RPS Energy, has supervised the evaluation. Mr. Stofferis has over 29 years of petroleum engineering experience.He is a member of the SPE and the SPWLA. Other RPS Energy employees involved in this work hold at least a Masters degree in geology, geophysics, petroleum engineering or a related subject and have at least five years of relevant experience in the practice of geology, geophysics or petroleum engineering. Basis of Opinion The evaluation presented in this report reflects our informed judgement based on accepted standards of professional investigation, but is subject to generally recognised uncertainties associated with the interpretation of geological, geophysical and engineering data.The evaluation has been conducted within our understanding of petroleum legislation, taxation and other regulations that currently apply to these interests.However, RPS Energy is not in a position to attest to the property title, financial interest relationships or encumbrances related to the property.It should be understood that any evaluation, particularly one involving exploration and future petroleum developments may be subject to significant variations over short periods of time as new information becomes available. Yours faithfully, RPS Energy /s/ Michiel Stofferis Michiel Stofferis Petroleum & Reservoir Engineering Manager RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets EVALUATION OF POLISH GAS ASSETS Prepared for FX Energy Incorporated RPS Energy 309 Reading Road, Henley-on-Thames, Oxon. RG9 1EL T +44 (0)1491 415400F +44 (0)1491 415415 E rpshen@rpsgroup.com W www.rpsgroup.com ECV1713 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Table of Contents Page 1. EXECUTIVE SUMMARY 1 2. TECHNICAL EVALUATION 3 Fields Study 3 Kleka East Field 3 Roszkow Field 3 Field Description 3 Production History 3 Gas Reserves Estimation 4 Winna Gora Field 5 Field Description 5 Gas Reserves Estimation 5 Zaniemysl, Kromolice and Sroda Fields Network 6 Zaniemysl Field 6 Kromolice-Sroda Field 9 Kromolice-South Field 9 Gas Reserves Estimation 10 Grabowka 14 Field Description 14 Gas Reserves Estimation 15 3. ECONOMIC ANALYSIS 17 Assumptions 17 Costing 17 Results 18 4. RESERVES EVOLUTION 2010-2011 20 Proved Gas Reserves 20 Proved plus Probable Gas Reserves 20 Proved plus Probable plus Possible Gas Reserves 21 5. REFERENCES 22 ECV1713 ii Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets APPENDIX 1: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR THE ROSZKOW FIELD 23 APPENDIX 2: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR THE WINNA GORA FIELD 30 APPENDIX 3: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR THE KROMOLICE SOUTH FIELD 37 APPENDIX 4: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR ZANIEMYSL FIELD 44 APPENDIX 5: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR SRODA-KROMOLICEFIELD 51 APPENDIX 6: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR GRABOWKA 58 ECV1713 iii Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets List of Figures Figure ‎2-1 Roszkow Field Production History 4 Figure ‎2-2 Roszkow Field Material Balance 5 Figure ‎2-3 ZaniemyslField Top Structure Map 7 Figure ‎2-4 Zaniemysl Field Production History 7 Figure ‎2-5 Zaniemysl Field Material Balance 8 Figure ‎2-6 Map of Fields Sharing Production Facilities (Kromolice South, Sroda-Kromolice and Zaniemysl Fields) 11 Figure ‎2-7 Proved Case Production Profile for Kromolice South, Sroda-Kromolice and Zaniemysl Fields 12 Figure ‎2-8 Proved plus Probable Case Production Profile for Kromolice South, Sroda-Kromolice and Zaniemysl Fields 12 Figure ‎2-9 Proved plus Probable Plus Possible Case Production Profile for Kromolice South, Sroda-Kromolice and Zaniemysl Fields 13 Figure ‎2-10 G-12 Well Production Performance (Grabowka-East) 15 Figure ‎3-1 Gas Price Sensitivity on NPV10 (Net to FX Energy) for the 2P Case 19 ECV1713 iv Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets List of Tables Table 1-1: Gas Reserves attributable to the FX Energy interest (MMscf), as of 31st December 2010 1 Table ‎1 2: Total Gas Reserves, 100% Basis 2 Table ‎1-3: Total Gas Reserves, Net interest 2 Table ‎2-1: Reserves (MMscf) for the Roszkow Field at 31st December 2010, 100% Basis 5 Table ‎2-2: Reserves (MMscf) for the Winna Gora Field at 31st December 2010. 100% Basis 6 Table ‎2-3: Gas Reserves (MMscf) for the Kromolice South Field at 31st December 2010, 100% Basis 13 Table ‎2-4: Gas Reserves (MMscf) for the Zaniemysl Field at 31st December 2010, 100% Basis 13 Table ‎2-5: Gas Reserves (MMscf) for the Kromolice-Sroda Field at 31st December 2010, 100% Basis 14 Table ‎2-6: Gas Reserves (MMscf) for the Grabowka Field at 31st December 2010, 100% Basis 16 Table ‎3-1: Gas Price, Royalty and OPEX Assumptions 17 Table ‎3-2: Total NPV10 and NPV10, attributable to FX Energy 18 Table ‎3-3: Effect of Gas Price Sensitivities on FX Net Reserves (MMscf) 19 Table ‎3-4: Effect of Gas Price Sensitivities on NPV10 (Net to FX Energy) in Million USD 19 Table ‎4-1: Gas Proved Reserves (MMscf) 100% Basis 20 Table ‎4-2: Gas Proved plus Probable Reserves (MMscf) 100% Basis 20 Table ‎4-3: Gas Proved plus Probable plus Possible Reserves (MMscf) 100% Basis 21 ECV1713 v Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 1. EXECUTIVE SUMMARY RPS Energy has performed a technical and economic evaluation of FX Energy’s assets in Poland. This is an update of a similar evaluation performed by RPS Energy at the end of 2009 but accommodating changes that have occurred during 2010.Principally these include 12 months of production from the Zaniemysl, Roszkow and Grabowka fields. Pressure surveys in Zaniemysl and Roszkow shed some new light on the GIIP of these fields.The Sroda-Kromolice field was placed on production at year-end 2010. The Kleka field ceased production in March 2010 and is in the process of being abandoned and consequently no reserves are now assigned. The undeveloped discoveries of Winna Gora, and Kromolice South were reviewed but left unchanged. Revised product prices and operating and development costs have been included in determining asset values as of 31st December 2010. Our computation of remaining reserves at 31st December 2010 is given in Table 1-1. Field FX Energy Interest FX Energy Gas Reserves (MMscf) Developed Undeveloped Proved Proved + Probable Proved + Probable + Possible Proved Proved + Probable Proved + Probable + Possible Grabowka 100.0% Zaniemysl 24.5% Roszkow 49.0% Sroda-Kromolice 49.0% Kromolice South 49.0% Winna Gora 49.0% Total Table 1-1:Gas Reserves attributable to the FX Energy interest (MMscf), as of 31st December 2010 A summary of reserve changes during the past year, taking account of production, reserve additions and revisions are given in Table 1-2 (Gross Volumes) and Table 1-3 (FX Net volumes). Note that these contain developed and undeveloped fields. In terms of reserves volumes, the most significant changes have been noted in the Proved Reserves of Roszkow and the Proved plus Probable Reserves of Zaniemysl. These downward revisions are a result of acquisition of pressure data, indicating lower GIIP values for these fields. The end year 2010 economic values are summarised in the report in Table 3-2.Note that the economical values were based on firm development plans. ECV1713 1 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Table 1-2:Total Gas Reserves, 100% Basis Table 1-3:Total Gas Reserves, Net Interest ECV1713 2 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 2. TECHNICAL EVALUATION 2.1 Fields Study RPS revised the historical and expected performance of each of the specified fields. It also determined FX’s gas reserves of each of these fields. RPS based its estimations solely on the data provide by FX. RPS did not detect any reluctance, on the part of FX’s staff, to provide it with relevant data. RPS used different methodologies to estimate reserves, ensuring that the SEC definitions are honoured for the proved, probable and possible reserves. 2.2 Kleka East Field FX Energy has notified us that the Kleka field is in the process of being abandoned.Consequently no more reserves will be attributed to this field. The 2010 gross production prior to abandonment amounted to 45 MMscf. The only well in the field, Kleka-1, was shut-in in March 2010 with a high WGR. 2.3 Roszkow Field 2.3.1Field Description The Roszkow-1 discovery well was drilled on a NW-SE trending elongate structure with fault closure to the SW and dip closure to the NW, E and SE (upthrown fault block). The structure is well constrained in the dip direction but less so in the strike direction. The reservoir interval comprises a good porosity, clean sandstone with no interpreted shale. The gas water contact could be as deep as 2,965 meters MD (2,845 meters TVDSS)3. A deliverability test was carried out on Roszcow-1 in Sept 2009, from which an AOF potential of 144 MMscf/d could be calculated. FX Energy net working interest in this field is 49%. 2.3.2Production History The field commenced production in September 2009.A plot showing the production data to the 31st of December 2010 is shown in Figure 2-1. The well is currently producing at a plateau rate of 13.5 MMscf/day. Only condensed water has been produced in Roszkow to date. ECV1713 3 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2-1:Roszkow Field Production History 2.3.3Gas Reserves Estimation A static pressure survey was carried out in the Roszkow-1 well in September 2010. This pressure has been used to obtain a material balance estimate of the GIIP and the result is shown in Figure 2-2. The GIIP derived from the p/z plot is 35.5 Bscf, and this volume has been assumed for the Proved case. Note that the previous Proved estimate of GIIP was determined volumetrically and amounted to 49.5 Bscf. Since only one static pressure was available for Roszkow, the GIIPs used for the Proved plus Probable and Proved plus Probable plus Possible cases have been left unchanged from last year and are determined from Monte Carlo analysis of volumetric estimates. The latest Roszkow GIIP estimates are: Proved 35.5 Bscf Proved plus Probable 78.0 Bscf Proved plus Probable plus Possible 108.0 Bscf Recovery factors ranging from 60% (P), 70% (P+P) and up to 80% (P+P+P) have again been used to estimate recoverable reserves as there is as yet insufficient data to assess potential aquifer influx. The remaining gas reserves as of 31st December 2010 for this field, based on the existing well are summarized in Table 2-1.The gas production forecasts are shown in the Appendix 1. ECV1713 4 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2-2:Roszkow Field Material Balance Remaining Reserves (MMscf) Evaluation 1st Jan 2010 Production to 2010 Remaining 31st Dec 2010 Economic Limit in Year Evaluation 1st Jan 2011 Proven* Proven+Probable Proven+Probable+ Possible * GIIP estimated from P/Z plot Table 2-1:Reserves (MMscf) for the Roszkow Field at 31st December 2010, 100% Basis 2.4 Winna Gora Field 2.4.1Field Description The Winna Gora field is a footwall closure at Rotliegendes level against a SE-NW trending fault. Development planning is well advanced and the production start date is estimated to be on 1st January 2012. FX Energy net working interest for this field is 49%. 2.4.2Gas Reserves Estimation The GIIP for this field was calculated deterministically for the proved case and using Monte Carlo analysis for the Proved plus Probable and Proved plus Probable plus Possible cases as last year. Reserves were calculated assuming recovery factor of 60% (P), 70% (P+P) and 75% (P+P+P). The P + P and P+P+P reserves were calculated probabilistically whereas Proved reserves were calculated deterministically. ECV1713 5 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets The remaining reserves of gas, at 31st December 2010, for this field are summarized in Table 2-2 (and did not change from those reported last year). The gas production forecasts are shown in the Appendix 2. Remaining Reserves (MMscf) Remaining 31st Dec 2010 Economic Limit in Year Evaluation 1st Jan 2011 Proven Proven+Probable Proven+Probable+ Possible Table 2-2:Reserves (MMscf) for the Winna Gora Field at 31st December 2010. 100% Basis 2.5 Zaniemysl, Kromolice and Sroda Fields Network For this End of Year report some adjustments to the production system have been made for the producing Zaniemysl field and the Kromolice-Sroda and Kromolice-South fields, which will start production within the first half of 2011. All these fields, together with a third party field (Kaleje), will be evacuated via a shared pipeline to a main trunk pipeline tie-in point at MCHY. The maximum available capacity of this pipeline is 26.9 MMscf/d, and, unlike at end-2009 there is no need to choke back production to meet this capacity limitation. Before going to the detailed description of this shared evacuation system, particular details of each field are first discussed. 2.5.1Zaniemysl Field The Zaniemysl field is a fault and dip closed Rotliegendes structure, with dip closure to the north, and fault closures in the SW and SE1.The latest top structure map, supplied by the operator in early 2008, is shown in Figure 2-3. The Zaniemysl field was brought on stream on October 2006. The updated production history up to 31st December 2010 is shown in Figure 2-4:Zaniemysl Field Production History. The field has been produced at a plateau production rate around 10 MMscf/d, and has a total gas cumulative production of 15,146 MMscf at 31st December 2010. FX Energy net working interest in this field is 24.5%. A static pressure survey was carried out in the single producing well Zaniemysl-3 in September 2010. This pressure has been incorporated in the material balance estimate and the results are shown in Figure 2-5.This additional pressure measurement supports the possibility of some delayed ingress of fluids into the field. On the top structure map there is no evidence of a separate fault block or low permeability layers which might account for a deviation from a straight line p/z behaviour and the most likely scenario for the pressure behaviour observed is therefore aquifer influx. ECV1713 6 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2-3:Zaniemysl Field Top Structure Map Figure 2-4:Zaniemysl Field Production History ECV1713 7 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2-5:Zaniemysl Field Material Balance For the Proved case it is assumed that the last 3 pressure points are influenced by water influx and that the pressure point measured in 2007 had not yet been influenced by aquifer support: by extrapolating these pressure points a resulting GIIP of 51 Bscf is obtained. For the Proved plus Probable and Proved + Probable+ Possible cases RPS has reverted to the volumetric GIIP’s of 60 Bscf and 80 Bscf.The in-place volumes show a drop in 2P (GIIP drops from 73 to 60 Bscf) and an increase in 3P (GIIP increases from 76 to 80 Bscf). This is related to a moving away from only material balance GIIP’s back to volumetric GIIP’s. Latest Zaniemysl GIIP estimates: Proved 51 Bscf Proved plus Probable 60 Bscf Proved plus Probable plus Possible 80 Bscf An MBALTM model of the Zaniemysl reservoir was assembled and history matched with the field production history. This was previously used to feed the GAP model which was not necessary this year. Although a good pressure match with MBAL was found for the three Zaniemysl GIIP’s of 51-60-80 Bscf, the production forecasts with MBAL were considered unrealistic as a result of single tank model assumptions. The Zaniemysl forecasts were therefore produced by hand and cut-off at an assumed recovery factor range of 60-70-80%, unchanged from last year. ECV1713 8 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets The profiles were prepared respecting the plateau rate and producing approximately 60% of the ultimate recovery in the plateau period. The tail was declined with a simple annualised decline to achieve the estimated EUR per case. A table showing the forecasts is included in Appendix 4. As instructed by FX Energy, ten days of downtime per well have been included in the profiles. 2.5.2Kromolice-Sroda Field The Kromolice-Sroda structure has been documented in detail in Reference 4.The following GIIP-range was used from this Reference: Proved 65.2 Bscf* Proved plus Probable 94.7 Bscf Proved plus Probable plus Possible 136.2 Bscf * Note that in the Proved case, the Kromolice and Sroda structures were modelled as two separated tanks, since the map based on the FX Energy structural interpretation indicated almost separate structures. For the Sroda-Kromolice structure the same assumptions made in the report presented in January 2009 (Reference 5) were considered. The MBALTM and PROSPERTM models prepared at that time were not used for this year’s work, since the pipeline is no longer a constraining factor (see section 2.5.4). The profiles were produced by hand but adjusted accordingly to achieve the agreed recoverable reserves in each case whilst complying with the plateau rate up to a total of approximately 60% of the ultimate recovery produced on plateau. Forecasts for this field are included in Appendix 5. The following forecast assumptions were used: · A plateau rate of 6.5 MMscf/d for the Kromolice-1 well and 4.1 MMscf/d for the Sroda-4 well, as currently indicated by the Operator, POGC. · A start-up date of 1 April 2011 for Kromolice-1 on advice of FX Energy. · A start-up date of 1 January 2011 for Sroda-4 on advice of FX Energy. · As instructed by FX Energy, ten days of downtime per well have been included in the profiles. 2.5.3Kromolice-South Field The Kromolice South structure has been detailed in a separate report (Reference 6). From this report the following GIIP range is concluded and used in MBALTM: Proved 15.5 Bscf Proved plus Probable 22.2 Bscf Proved plus Probable plus Possible 31.5 Bscf ECV1713 9 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets The Kromolice South field will be produced by the well Kromolice-2 and the following forecast assumptions were used: · A plateau rate of 3.8 MMscf/d for Kromolice-2, as proposed by the operator POGC. · A start-up date of 1 April 2011 on advice of FX Energy. · As instructed by FX Energy, ten days of downtime per well have been included in the profiles. To reflect reductions due to potential water influx, recovery factors were maintained as last year for the Proved (60%) and Proved Plus Probable (70%) and Proved Plus Probable Plus Possible (78.6%). The profiles were produced by hand but adjusted accordingly to achieve the agreed recoverable in each case whilst complying with the plateau rate acknowledged up to a total of approximately 60% of the reserves produced on plateau. Forecasts for this field are included in Appendix 3. 2.5.4Gas Reserves Estimation A location map of the fields and the pipeline to the shared production facilities at MCHY is included in Figure 2-6. This also locates the non-operated Kaleje field, which is evacuated through the same pipeline. Since the Kaleje field is expected to produce only 0.81 MMscf/d from 2011 forward and incorporating the individual well plateau rates, there is no longer a pipeline constraint on the total production. Central compression in MCHY was included for all wells at the end of the combined plateau period and the arrival pressures were allowed to decrease from 900 psi to 250 psi. The time to include compression varies per case (2016 for the Proved case, 2019 in the Proved Plus Probable and the Proved Plus Probable Plus Possible cases. The resulting production profiles for the individual fields are graphically shown in Figure 2-7, Figure 2-8, and Figure 2-9. ECV1713 10 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2-6:Map of Fields Sharing Production Facilities (Kromolice South, Sroda-Kromolice and Zaniemysl Fields) For the various cases an economical limit test was carried out, which determined the economical remaining reserves. The economic evaluations for each field are summarized in Appendix 3, 4 and 5. As a result of this modelling the following comparisons of the reserves are summarised in Table 2-3, Table 2-4 and Table 2-5 for Kromolice-South, Zaniemysl and Kromolice-Sroda respectively. ECV1713 11 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2-7:Proved Case Production Profile for Kromolice South, Sroda-Kromolice and Zaniemysl Fields Figure 2-8:Proved plus Probable Case Production Profile for Kromolice South, Sroda-Kromolice and Zaniemysl Fields ECV1713 12 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2-9:Proved plus Probable Plus Possible Case Production Profile for Kromolice South, Sroda-Kromolice and Zaniemysl Fields Kromolice South Remaining Reserves (MMscf) Remaining 31st Dec 2010 Economic Limit in Year Evaluation 1st Jan 2011 Proven Proven+Probable Proven+Probable+ Possible Table 2-3:Gas Reserves (MMscf) for the Kromolice South Field at 31st December 2010, 100% Basis Zaniemysl Remaining Reserves (MMscf) Evaluation 1st Jan 2010 Production During 2010 Remaining 31st Dec 2010 Economic Limit in Year Evaluation 1st Jan 2011 Proven Proven+Probable* Proven+Probable+ Possible** * Different GIIP used (73 vs. 60 Bscf for 2011 evaluation) **Different GIIP used (76 vs. 80 Bscf for 2011 evaluation) Table 2-4:Gas Reserves (MMscf) for the Zaniemysl Field at 31st December 2010, 100% Basis ECV1713 13 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Kromolice Sroda Remaining Reserves (MMscf) Remaining 31st Dec 2010 Economic Limit in Year Evaluation 1st Jan 2011 Proven Proven+Probable Proven+Probable+ Possible Table 2-5:Gas Reserves (MMscf) for the Kromolice-Sroda Field at 31st December 2010, 100% Basis 2.6 Grabowka 2.6.1Field Description From previous studies on Grabowka (Ref. 7), the following ranges in GIIP (Bscf) for the two structures amounted to: Grabowka East Grabowka West Spill 1550 m TVDSS Spill 1565 m TVDSS P P+P P+P+P The Grabowka East field started production in July 2009 and had produced a total of 255.5 MMscf of gas to December 31st 2010. The production performance of the Grabowka East field is shown in Figure 2-10. From Jan to Sept 2010 gas from the G-12 well was sold to POGC at a rate of 0.6-1MMSCF/D.The water-gas ratio is increasing gradually during 2010 and the gas rate started to drop gradually. A new gas rate of 0.24 MMSCF/D commenced in Sept 2010 as a result of a new gas buyer.For the near future this rate is kept constant. The two Grabowka structures were modelled in MBAL as two different tank models, using the 1P, 2P and 3P GIIP’s as shown in section 2.6.1. In Grabowka East only the currently producing well G-12 was considered, whilst in Grabowka West the future producing wells G-6 and G-8 were considered.It is realised that for the relatively low permeability, tank-like models are probably not so realistic, but correction factors were applied during the process to achieve more realistic recovery factors. ECV1713 14 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2-10:G-12 Well Production Performance (Grabowka-East) 2.6.2Gas Reserves Estimation As a result of the early water breakthrough and a restricted demand from the buyer (which is unfavourable for strong waterdrive gas reservoirs), the recovery factors for Grabowka East were downgraded to: P90 (SEC): 35% P50: 50% P10: 65% No production has yet taken place in Grabowka West (G-6 and G-8 wells) and therefore recovery factor estimates were kept the same as in last year’s report (ref. 7). The following additional forecast assumptions were taken into account: · G-12 well was kept at the current average rate of 0.24 MMscf/d for all casesand declined to meet 35%, 50% and 65% EUR · Start-up of G-6 in July 2012 at an initial rate of 1.1 MMscf/d · The main POGC line would operate from July 2012 onwards and all the wells can flow against a WHP of ~900psi. ECV1713 15 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets · Start-up of G-8 in January 2013. · Capping production of the three wells to 2.7 MMscf/d (contractual limit) as of July 2012. · Inclusion of compression with a minimum WHFP of 200 psia at the end of plateau but not before October 2012. The total Grabowka Gas Reserves are summarised in Table 2-6. Remaining Reserves (MMscf) Evaluation 1st Jan 2010 Production to 2010 Remaining 31st Dec 2010 Economic Limit in Year Evaluation 1st Jan 2011 Proven Proven+Probable Proven+Probable+ Possible Table 2-6:Gas Reserves (MMscf) for the Grabowka Field at 31st December 2010, 100% Basis ECV1713 16 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 3. ECONOMIC ANALYSIS 3.1 Assumptions We have undertaken an economic analysis of the Polish Assets of FX Energy based on the following price and royalty assumptions (see Table 3-1). These data have been supplied by FX Energy in US Dollars and are based on Polish Zloty gas prices and exchange rates, taken as the average of the 1st day of the month values throughout 2010. Gas Price $/Mscf Royalty % OPEX MM $ p.a. Roszkow Winna Gora Zaniemysl Kromolice-South Kromolice-Sroda 5.85/5.98 0.74/0.73 0.289/0.318 Grabowka N.A N.A Table 3-1:Gas Price, Royalty and OPEX Assumptions 3.2 Costing Capital Expenditure For the undeveloped fields and future compression costs for the developed fields, the Capital Expenditure programme shown below has been assumed based on information supplied by FX. No inflation has been applied to these estimates. · Roszkow –For the Proved, Proved plus Probable Cases and Proved plus Probable plus Possible Cases, Compression Costs of US $2.5MM in 2012, 2016 and 2019 respectively. · Winna Gora – For all cases facility CAPEX and tie-in of the existing well at a cost of US $6.7 MM, scheduled for 2011.Compression Costs of US $1.5 MM for the proved case in 2017, for the Proved plus Probable case in 2018 and for the Proved plus Probable plus Possible case in 2021. · Zaniemysl – Central compression costs of US $2 MM in MCHY have been allocated to Zaniemysl. For the Proved Case no costs are allocated, since there is not a plateau for the remaining well life. For the Proved plus Probable case this happens in 2013 and in the Proved plus Probable plus Possible case in 2017. · Sroda-Kromolice – Central compression costs of US $4.0 MM in MCHY have been allocated to Sroda-Kromolice. This will happen in 2016 for the Proved case, in 2018 for the Proved plus Probable case and in 2019 in the Proved plus Probable plus Possible case. ECV1713 17 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets · Kromolice-South - Central compression costs of US $2.0 MM in MCHY have been allocated to Kromolice-South. This will happen in 2015 for the Proved case, in 2018 for the Proved plus Probable case and in 2019 in the Proved plus Probable plus Possible case. Operating and Abandonment Costs Normal operating costs per well have been provided for all the fields and are tabulated in Table 3-1. In addition to the normal operating costs, there is a $50,000/p.a additional compression OPEX per well, once compression is required. The dates for compression start-up are given above under the CAPEX requirements. The Abandonment Costs have been provided by FX Energy and amount to 0.4 US $ MM per well and 0.25 US $MM per facilities. 3.3 Results The results of our analysis are shown below in Table 3-2.The Net Present Values are stated excluding Income Tax and are expressed in gross and net terms. Field FX Energy Interest NPV10 (Million US$) Proved Proved + Probable Proved + Probable + Possible Gross Net Gross Net Gross Net Zaniemysl 24.5% Sroda-Kromolice 49.0% Roszkow 49.0% Winna Gora 49.0% Kromolice South 49.0% Grabowka 100.0% Total Table 3-2:Total NPV10 and NPV10, attributable to FX Energy It was requested by FX Energy to carry out +/- 10% sensitivities on the gas prices, mentioned in Table 3-1.The sensitivity to the gas price for the net reserves of the various assets is listed in Table 3-3. There is very little impact to the net reserves by varying the gas prices +/- 10%. The corresponding influence on the NPV10 (Net to FX Energy) of the gas price sensitivity is logically bigger and is shown in Table 3-4 and graphicallyin Figure 3-1 for the Proven+Probable reserves only.The influence of gas price on NPV10 is more striking for the Roszkow and Sroda-Kromolice fields. ECV1713 18 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Fields Net Reserves 90% Price Net Reserves Base Price Net Reserves 110% Price 1P 2P 3P 1P 2P 3P 1P 2P 3P Roszkow Winna Gora Kromolice South Zaniemysl Kromolice Sroda Grabowka Total Table 3-3:Effect of Gas Price Sensitivities on FX Net Reserves (MMscf) Fields NPV10 90% Price NPV10 Base Price NPV10 110% Price 1P 2P 3P 1P 2P 3P 1P 2P 3P Roszkow Winna Gora Kromolice South Zaniemysl Kromolice Sroda Grabowka Total Table 3-4:Effect of Gas Price Sensitivities on NPV10 (Net to FX Energy) in Million USD Figure 3-1:Gas Price Sensitivity on NPV10 (Net to FX Energy) for the 2P Case. ECV1713 19 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 4. RESERVES EVOLUTION 2010-2011 4.1 Proved Gas Reserves Variation Field Evaluation 01-Jan-10 Production during 2010 Remaining 31-Dec-10 Evaluation 01-Jan-11 MMscf (%) Kleka 45 0 -708 -100% Zaniemysl 2% Sroda-Kromolice 0 1% Roszkow -8,402 -36% Winna Gora 0 0 0% Kromolice South 0 0 0% Grabowka -27 0% Total -8,453 -9% Table 4-1:Gas Proved Reserves (MMscf) 100% Basis As mentioned earlier in this report, the Kleka field is no longer producing and will be abandoned. The change in Roszcow corresponds to an adjustment to the Proved GIIP, which is now based on material balance, using newly acquired static pressures in September 2010. The remaining small variations are due to minor adjustments and slightly different economic cut-off dates. 4.2 Proved plus Probable Gas Reserves Variation Field Evaluation 01-Jan-10 Production during 2010 Remaining 31-Dec-10 Evaluation 01-Jan-11 MMscf (%) Kleka 45 0 -1,295 -100% Zaniemysl -8,799 -25% Sroda-Kromolice 0 -133 0% Roszkow 1 0% Winna Gora 0 63 1% Kromolice South 0 0% Grabowka -412 0% Total -10,473 -6% Table 4-2:Gas Proved plus Probable Reserves (MMscf) 100% Basis As mentioned earlier in this report, the Kleka field is no longer producing and will be abandoned. The change for Zaniemysl is related to the realisation that the field is under the influence of a strong waterdrive. Previous Proved plus Probable GIIP was based on material balance. Last year’s acquisition of an additional static reservoir pressure suggests that material balance estimates can no longer be used and the Proved plus Probable GIIP for Zaniemysl was therefore reduced to the lower volumetric estimate. This also affected the Proved plus Probable Reserves. The remaining small variations are due to minor adjustments and slightly different economic cut-off dates. ECV1713 20 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 4.3 Proved plus Probable plus Possible Gas Reserves Variation Field Evaluation 01-Jan-10 Production during 2010 Remaining 31-Dec-10 Evaluation 01-Jan-11 MMscf (%) Kleka 45 0 -3,409 -100% Zaniemysl 8% Sroda-Kromolice 0 0% Roszkow 27 0% Winna Gora 0 0 0% Kromolice South 0 -5 0% Grabowka 0% Total 0% Table 4-3:Gas Proved plus Probable plus Possible Reserves (MMscf) 100% Basis As mentioned earlier in this report, the Kleka field is no longer producing and will be abandoned. The changes for Zaniemysl are related to a reconsideration of the GIIP range after obtaining an additional reservoir pressure in 2010. The remaining small variations are due to minor adjustments and slightly different economic cut-off dates. ECV1713 21 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 5. References 1. Francis Boundy. Evaluation of Polish Gas Assets. RPS Energy, February 2007. 2. RPS Energy Report ECV1380. Evaluation of Polish Gas Assets, February 2008. 3. Francis Boundy. Evaluation of Winna Gora and Roszkow Gas fields. RPS Energy, August 2007. 4. RPS Energy Report ECV1475. Evaluation of the Kromolice-Sroda field, January 2009. 5. RPS Energy Report ECV1496. Evaluation of Polish Gas Assets, February 2009. 6. RPS Energy Report ECV1566a. Evaluation of the Kromolice-South and Grabowka Fields, January 2010. 7. RPS Energy Report ECV1566b. FX Energy, Inc. Evaluation of Polish Gas Assets, February 2010. ECV1713 22 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets APPENDIX 1:PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR THE ROSZKOW FIELD Proved Proved + Probable Proved + Probable + Possible Year Gas Rate Cumulative Production Gas Rate Cumulative Production Gas Rate Cumulative Production (MMscf/d) (Bscf) (MMscf/d) (Bscf) (MMscf/d) (Bscf) Table A1.1:Gas Production Forecast for Roszkow Field ECV1713 23 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 24 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 25 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 26 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 27 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 28 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 29 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets APPENDIX 2:PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR THE WINNA GORA FIELD Proved Proved+Probable Proved+Probable +Possible Year Gas Rate Cumulative Production Gas Rate Cumulative Production Gas Rate Cumulative Production MMscf/d Bscf MMscf/d Bscf MMscf/d Bscf TABLE A2.1:GAS PRODUCTION FORECAST FOR WINNA GORA FIELD ECV1713 30 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 31 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 32 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 33 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 34 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 35 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 36 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets APPENDIX 3:PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR THE KROMOLICE SOUTH FIELD Proved Proved+Probable Proved+Probable+ Possible Year Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Table A3.1:Gas Production Forecast for Kromolice South Field ECV1713 37 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 38 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 39 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 40 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 41 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 42 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 43 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets APPENDIX 4:PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR ZANIEMYSL FIELD Proved Proved+Probable Proved+ Probable+ Possible Year Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Table A4.1:Gas Production Forecasts for the Zaniemysl Field ECV1713 44 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 45 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 46 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 47 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 48 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 49 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 50 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets APPENDIX 5:PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR SRODA-KROMOLICE FIELD Proved Kromolice Proved Sroda Proved+Probable Proved+ Probable+Possible Cumulative Cumulative Cumulative Cumulative Year Gas Rate Production Gas Rate Production Gas Rate Production Gas Rate Production (MMscfd) (Bscf) (MMscfd) (Bscf) (MMscfd) (Bscf) (MMscfd) (Bscf) Table A5.1: Gas Production Forecasts for Sroda-Kromolice ECV1713 51 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 52 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 53 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 54 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 55 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 56 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 57 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets APPENDIX 6:PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR GRABOWKA Proved Proved+Probable Proved+Probable+Possible Year Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Table A61: Gas Production Forecasts for Grabowka ECV1713 58 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 59 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 60 Feb 2011 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV1713 61 Feb 2011
